PER CURIAM.
Petitioner’s petition for writ of mandamus or in the alternative a writ of prohibition having been considered, the same is hereby denied.
Section 947.173, F.S.A. (1978), provides for administrative review of presumptive release date determinations, upon request. Petitioner’s failure to indicate exhaustion of his administrative remedy precludes relief in this instance. Houston v. Florida Parole & Probation Commission, 377 So.2d 34 (Fla. 1st DCA 1979).
BOOTH, SHAW and WENTWORTH, JJ., concur.